DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The restriction requirement mailed 12/09/2020 has been withdrawn in response to a telephonic interview with the Applicant on 1/28/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more sensor cleaning units” in claim 21; “one or more flow control devices” of claim 21; “one or more computing devices” of claim 33; “a first sensor cleaning unit” of claim 33; “a sensor cleaning system” of claim 38; “a plurality of sensor cleaning units” of claim 38; and “a plurality of flow control devices” of claim 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the LIDAR sensor, at least first sensor cleaning unit, and pod, as defined by claim 28, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the corresponding sensor."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-27, and 29-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman (US 2018/0143298).
Regarding claims 21-26, Newman discloses a sensor cleaning system for cleaning of autonomous vehicle sensors (abstract), the sensor cleaning system comprising: one or more sensor cleaning units configured to clean a plurality of sensors of an autonomous vehicle (Fig. 3, 370; Figures 16A-19C); a fluid source that supplies a fluid (Figures 16A, 17A: 1628; paragraphs 147, 152); one or more flow control devices that respectively control a flow of the fluid from the fluid source to the one or more sensor cleaning units (paragraphs 147, 152); and one or more controllers that comprise one or more processors (340, 348; paragraphs 64, 65), the one or more controllers configured to: obtain first sensor data collected by a subset of sensors of the plurality of sensors (paragraphs 64-66); determine that the subset of sensors require cleaning based at least in part on the first sensor data (paragraph 70); and control the one or more flow control devices to control the flow of the fluid from the fluid source to at least one of the one or more sensor cleaning units to clean the subset of sensors (paragraph 70, 136; Figure 14), wherein the subset of sensors comprise a camera, a LIDAR sensor, or a RADAR sensor 
Regarding claims 27, 29-32, Newman is relied upon as above and further discloses wherein: the subset of sensors comprises the LIDAR sensor that captures LIDAR data; and the one or more controllers are further configured to determine that the LIDAR sensor requires cleaning based at least in part on one or more characteristics of the LIDAR data captured by the LIDAR sensor (paragraphs 109, 111, 114-118; abstract); wherein: the subset of sensors comprises the RADAR sensor that captures RADAR data; and the one or more controllers are further configured to determine that the RADAR sensor requires cleaning based at least in part on one or more characteristics of the RADAR data captured by the RADAR sensor (paragraphs 
Regarding claims 33-37, Newman is relied upon as above and further discloses a computer-implemented method to clean autonomous vehicle sensors (abstract; paragraph 44), the method comprising: obtaining, by one or more computing devices, one or more sets of sensor data respectively generated by one or more sensors of an autonomous vehicle, wherein one or more sensor cleaning units are configured to clean the one or more sensors (paragraphs 64-66, 70; Fig. 3, 370; Figures 16A-19C); performing, by the one or more computing devices, an analysis of each set of sensor data to determine whether the corresponding sensor requires cleaning (paragraphs 70, 136; Figure 14); identifying, by the one or more computing devices, when a first sensor of the one or more sensors requires cleaning based at least in part on the analysis of a first set of sensor data generated by the first sensor, wherein the first sensor comprises one or more cameras, one or more LIDAR sensors, or one or more RADAR sensors (paragraphs 55, 70); controlling, by the one or more computing devices, a flow of a fluid to a first sensor cleaning unit of the one or more sensor cleaning units to enable the first sensor 
Regarding claims 38-40, Newman is relied upon as above and further discloses an autonomous vehicle (abstract; paragraph 44), comprising: a plurality of cameras (paragraphs 43, 47); and a sensor cleaning system that performs individualized cleaning of the plurality of cameras of the autonomous vehicle, the sensor cleaning system comprising: a plurality of sensor cleaning units configured to respectively clean the plurality of cameras of the autonomous vehicle (Fig. 3, 370; Figures 16A-19C); a fluid source that supplies a fluid (Figure 16A: 1628; paragraph 147); a plurality of flow control devices that respectively control a flow of the fluid from the fluid source to the plurality of sensor cleaning units (paragraphs 147, 152); and one or more controllers that comprise one or more processors (340, 348; paragraphs 64, 65), the one or more controllers configured to: determine that a first camera of the plurality of cameras requires cleaning (paragraphs 64-66, 70, 136; Figure 14); and individually control a first flow control device that corresponds to a first sensor cleaning unit that corresponds to the first camera to allow the flow of the fluid to the first sensor cleaning unit to enable the first sensor cleaning unit to individually clean the first camera (Figure 16A: 1628; paragraphs 70, 147); wherein the fluid source comprises a liquid reservoir and the fluid comprises a liquid (1628; paragraph 147); wherein: each of the plurality of cameras collects respective image data; and .

Claim(s) 21, 27, 28, 30-33, and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (US 2018/0265048).
Regarding claims 21, 27, 28, and 30-32, Schmidt discloses a sensor cleaning system for cleaning of autonomous vehicle sensors (paragraph 30), the sensor cleaning system comprising: one or more sensor cleaning units configured to clean a plurality of sensors of an autonomous vehicle (250); a fluid source that supplies a fluid (paragraph 47); one or more flow control devices that respectively control a flow of the fluid from the fluid source to the one or more sensor cleaning units (280);and one or more controllers that comprise one or more processors (110), the one or more controllers configured to: obtain first sensor data collected by a subset of sensors of the plurality of sensors (paragraphs 48, 59, 64); determine that the subset of sensors require cleaning based at least in part on the first sensor data (paragraph 64); and control the one or more flow control devices to control the flow of the fluid from the fluid source to at least one of the one or more sensor cleaning units to clean the subset of sensors (paragraphs 64-65), wherein the subset of sensors comprise a camera, a LIDAR sensor, or a RADAR sensor (130); wherein: the subset of sensors comprises the LIDAR sensor that captures LIDAR data (130); and the one or more controllers are further configured to determine that the LIDAR sensor requires cleaning based at least in part on one or more characteristics of the LIDAR data captured by the LIDAR sensor (paragraphs 48, 59, 64, 65); wherein: the LIDAR sensor is located in a pod that is mounted on a roof of the autonomous vehicle (Figures 1, 2A: 
Regarding claims 33 and 36, Schmidt is relied upon as above and further discloses a computer-implemented method to clean autonomous vehicle sensors (paragraph 30; abstract), the method comprising: obtaining, by one or more computing devices, one or more sets of sensor data respectively generated by one or more sensors of an autonomous vehicle, wherein one or more sensor cleaning units are configured to clean the one or more sensors (110, 130, 245; paragraphs 48, 59, 64, 65 ); performing, by the one or more computing devices, an analysis of each set of sensor data to determine whether the corresponding sensor requires cleaning (paragraphs 48, 59, 64, 65); identifying, by the one or more computing devices, when a first sensor of the one or more sensors requires cleaning based at least in part on the analysis of a first set of sensor data generated by the first sensor, wherein the first sensor comprises one or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711